 

 [logo3.jpg]

 

March 26, 2014

 

CONSENT OF PINNACLE ENERGY SERVICES, LLC

 

We consent to the references to our firm in the form and context in which they
appear in the Form 10-K Annual Report of Osage Exploration and Development, Inc.
(the “Annual Report”). We hereby further consent to the inclusion in the Annual
Report of estimates of oil and gas reserves contained in our report entitled:

 

Osage Exploration & Development, Inc.

Reserves and Economic Evaluation Year End 2013

Effective: December 31, 2013

SEC Pricing

 

and to the inclusion of our report dated March 10, 2014 as an exhibit to the
Annual Report.

  

PINNACLE ENERGY SERVICES, LLC       /s/ Richard J. Morrow   Richard J. Morrow,
P.E.   Oklahoma City, Oklahoma   March 26,2014  

  

  Very truly yours,       /s/ J.P. Dick   J.P. Dick, P.E.       PINNACLE ENERGY
SERVICES, LLC   TBPE Firm License No. F6204

 

Pinnacle Energy Services, LLC

9420 Cedar Lake Ave, Oklahoma City, OK 73114

Ofc: 405-810-9151 Fax:405-843-4700 www.PinnacleEnergy.com



 

 

 